Citation Nr: 0117465	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active service from April 1971 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 hearing officer's 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  That hearing officer granted 
service connection for chronic maxillary sinusitis and 
assigned a 10 percent evaluation for this disability.  The 
veteran has appealed the initial evaluation assigned.

The veteran also appealed that part of a September 1997 RO 
decision that granted service connection and assigned 
noncompensable ratings for his service-connected degenerative 
joint disease of the left knee with a medial meniscus tear 
and residuals of a fracture of the left mandible.  An RO 
decision in August 1998 granted entitlement to the initial 
assignment of 10 percent for each disability.  The RO sent 
the veteran a letter in October 1999 requesting him to 
indicate whether he was satisfied with that decision; a VA 
Form 21-4138 was enclosed.  The veteran returned the VA Form 
21-4138, which was received by the RO in October 1999.  He 
referred only to his claim for an initial disability 
evaluation in excess of 10 percent for maxillary sinusitis at 
that time, and he and his representative have not referred to 
the veteran's left knee and left mandible disabilities in 
subsequent statements, at an RO hearing in March 2000, or in 
written argument dated in January 2001 (VA Form 646) and June 
2001.  Under these circumstances, the Board finds that the 
only issue in appellate status is entitlement to an initial 
disability evaluation in excess of 10 percent for maxillary 
sinusitis.
  


FINDING OF FACT

The veteran's maxillary sinusitis requires prolonged 
antibiotic treatment more than three times per year, but is 
not manifested by a purulent discharge or crusting reflective 
of purulence.
CONCLUSION OF LAW

The criteria for an initial 30 percent disability evaluation 
for maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.31, 4.97, 
Diagnostic Code 6513 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

The Board finds that the expanded duty to assist has been met 
in this case.  Treatment records the veteran has identified 
at a hearing have been obtained, and he has been afforded 
numerous VA examinations, including those conducted on a fee 
basis.  There is no indication that there is any additional 
relevant evidence, to include medical records, that have not 
been obtained.  The veteran has been informed of the criteria 
for a higher evaluation, in the August 1998 hearing officer's 
decision on appeal, in a November 1999 statement of the case, 
and in an October 2000 supplemental statement of the case 
containing a hearing officer's decision.  The Board finds 
that the VA's heightened duty to assist as mandated by the 
Act has been fully met in this claim.

Service medical records reflect that the veteran underwent a 
septoplasty on two occasions while on active duty, in July 
1992 and January 1997, as a result of a deviated nasal septum 
and left maxillary sinus polyp.  The veteran retired in April 
1997.  The veteran has appealed for the assignment of a 
rating in excess of 10 percent for his maxillary sinusitis.

The veteran submitted private treatment records dated 
throughout 1997 showing treatment for sinusitis.  A September 
1997 record from Southwest Medical Associates of Las Vegas 
noted that Claritan-D and Amoxil, with two refills, were 
prescribed.  

As a result of his claim for service connection, the veteran 
was provided a fee-basis VA examination in January 1998.  The 
veteran informed the examiner that his symptoms would wax and 
wane, depending on the climate.  Symptoms were reported to 
consist of headaches, congestion, post-nasal drip, and 
shortness of breath.  The veteran informed the examiner that 
even with medication, his sinusitis took several weeks to 
clear, and that since his last surgery he had had three 
episodes of sinusitis.  He was then using Claritan-D, 
Rhiocort nasal spray, and Amoxicillin for three weeks.  

The examiner indicated that the veteran's septum remained 
deviated to the right slightly, and that the turbinates were 
all markedly enlarged.  There were no secretions present, nor 
was there any sinus tenderness.  A November 1997 X-ray taken 
at the VA Medical Center in Las Vegas showed that all sinuses 
were well developed and aerated, with no evidence of clouding 
or mucosal thickening.

The veteran was provided another VA examination in May 1998.  
The examiner indicated that he reviewed the claims file.  The 
veteran complained of nasal congestion, headaches, and 
occasional ear pain.  He also described yellow and occasional 
greenish nasal discharge.  He indicated that the only time 
his sinus condition required bed rest was in 1992 and 1997 
(during service) in conjunction with his prior surgeries.  

The veteran again sought treatment for sinusitis in October 
1998 from Southwest Medical Associates.  He was prescribed 
Augmentin and Claritan-D for sinusitis.  That same facility 
provided additional treatment in January 1999.  Nasal mucosa 
was slightly inflamed and boggy.  He was diagnosed with 
recurrent sinusitis, and he was again prescribed Augmentin.  
In a February 1999 treatment note, he was informed to take 
his antibiotics for at least a month.  

The veteran was provided his most recent fee-basis VA 
examination in April 2000.  The examiner reviewed the 
veteran's history, including his two surgeries.  The veteran 
stated that even after the surgeries, however, he was still 
symptomatic.  The veteran reported using extensive 
medication, including antibiotics, for treatment.  
Objectively, the veteran's mucosa was described as moist, and 
his right nostril was partly blocked because of hypertrophy 
of the turbinate bone and engorgement of the nasal mucosa.  
The left nostril was only partly blocked.  There was 
tenderness on the right maxillary sinus and the right frontal 
sinus, but there was no evidence of purulent discharge or 
crusting.  

The veteran was provided two hearings before RO hearing 
officers, with the first held in April 1998.  He informed 
that hearing officer that he had headaches and drainage of 
his sinuses, and that he recently had a CAT scan of his 
sinuses.  The veteran testified in March 2000 that his nose 
was regularly stopped up, and that he received regular 
treatment for his sinusitis.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court, citing the VA's position, held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.  

A 10 percent evaluation is warranted for sinusitis when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is present.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation, the highest 
schedularly, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  The note 
to that provision defines an incapacitating episode of 
sinusitis as one that requires bed rest and treatment by a 
physician.

Initially, the Board finds that the manifestations 
attributable to the veteran's service-connected sinusitis 
have not substantially changed during the course of this 
claim, and a staged rating, as contemplated by Fenderson, is 
not warranted here.  In light of the above medical evidence, 
the Board finds that the veteran's symptoms attributable to 
his service-connected sinusitis fall somewhere between the 
criteria for a 10 percent evaluation and a 30 percent 
evaluation, but do not support a 50 percent rating.
The veteran has submitted treatment records confirming 
regular antibiotic treatment for his sinusitis.  The 
September 1997 treatment record noted that the veteran was to 
receive refills on his antibiotics, and in October 1998, 
January 1999 and February 1999 he again was given 
antibiotics.  These records are consistent with what he has 
regularly told VA examiners.  This comports with the criteria 
for a 30 percent evaluation.  However, there is no evidence 
that the veteran required bed rest during this claim; indeed, 
the only bed rest he reported was in 1992 and in 1997, prior 
to this claim.  There has been no purulent discharge or 
crusting reflecting purulence noted during this claim.  It is 
the Board's judgment that the veteran's symptoms more nearly 
approximate the criteria for a 30 percent evaluation.  
Accordingly, a 30 percent rating for sinusitis is warranted.  
38 C.F.R. § 4.7.  

The Board also finds that the preponderance of the evidence 
is against a 50 percent evaluation.  While conceding that the 
veteran has had two surgeries, he has never been diagnosed 
with osteomyelitis, and as noted above, neither purulent 
discharge nor crusting have been found.  As such, the Board 
finds that a 50 percent evaluation is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his maxillary 
sinusitis has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The schedular criteria envision a loss of 
earning capacity, and the assigned 30 percent evaluation in 
fact contemplates a significant reduction in earning capacity 
because of this disability.  The veteran has not sought in-
patient treatment during the course of this claim, and it 
appears that that the last time he was hospitalized for 
sinusitis was in 1997, during the end of his active service.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
ORDER

An initial 30 percent rating for maxillary sinusitis is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

